DETAILED ACTION
In response to remarks filed on 18 January 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
Status of Claims
Claims 1-20 are pending;
Claims 1, 2, 7, 8, 13 and 14 are currently amended;
Claims 3-6, 9-12 and 15-18 were previously presented;
Claims 2, 3, 8, 9, 14, 15 and 20 are objected;
Claims 19 and 20 are new;
Claims 1, 4-7, 10-13 and 16-19 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 18 January 2022 have been fully considered and they are not since a new base reference is being used herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al (U.S. Patent Application Publication No. 2016/0097184) in view of Birgisson et al (U.S. Patent Application Publication No. 2009/0214300).
Claim 1, Matsuyama discloses a control system for a work vehicle including a blade (#8) as a work implement, the control system comprising: 
A controller (#26) configured to obtain first topographical data indicative of a topography of a work target before filling work (Paragraph 0065);
Obtain blade tip position data indicative of a blade tip position of the blade during the filling work (Paragraph 0064).
However, Matsuyama is silent about obtain second topographical data indicative of a compacted topography after the filling work, and determine a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data.  Birgisson discloses obtain first topographical data indicative of a topography of a work target before filling work (Figure 4, Step 1); obtain second topographical data indicative of a compacted topography after the filling work (Figure 4 Step 3), determine a compression rate of the work target from the first topographical data, the work implement data, and the second topographical data (Figure 4, Step 4c). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to  obtain second topographical data indicative of a compacted topography after the filling work, and determine a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data. The motivation would have been to monitor and control the work based on site conditions.
As to Claim 4, Matsuyama as modified teaches invention of Claim 1 (Refer to Claim 1 discussion). Matsuyama as modified also teaches wherein the controller is further configured to calculate a value of the compression rate (Birgisson: Figure 4, Step 4c) for each of a plurality of work paths of the filling work, and update the compression rate based on a previous value and a current value of the compression rate.  
As to Claim 5, Matsuyama as modified teaches invention of Claim 1 (Refer to Claim 1 discussion). Matsuyama as modified also teaches wherein the controller is further configured to determine a target design surface, and correct the target design surface with the compression rate (Birgisson: Figure 4, Steps 5b and 5a).  
Claim 6, Matsuyama as modified teaches invention of Claim 5 (Refer to Claim 5 discussion). Matsuyama as modified also teaches wherein the controller is further configured to correct the target design surface by raising the target design surface in correspondence to an increase in the compression rate (Birgisson: Figure 4, Step 5a).  
As to Claim 7, Matsuyama discloses a method executed by a controller (#26) in order to determine a compression rate of a work target to be subjected to filling work with a blade (#8) of a work vehicle, the method comprising: 
Obtaining first topographical data indicative of a topography of the work target before filling work (Paragraph 0065);  Page 6 of 10Serial No.: New - PCT/ JP2O 18/015115 Nat'1 Phase Filed: Herewith 
Obtaining blade tip position data indicative of a blade tip position of the blade during the filling work (Paragraph 0064).  
However, Matsuyama is silent about obtaining second topographical data indicative of a compacted topography after the filling work; and determining a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data. Birgisson discloses obtaining second topographical data indicative of a compacted topography after the filling work (Figure 4, Step 3); and determining a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data (Figure 4, Step 4c). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to obtain second topographical data indicative of a compacted topography after the filling work; and determining a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data. The motivation would have been to monitor and control the work based on site conditions.
As to Claim 10, Matsuyama as modified teaches invention of Claim 7 (Refer to Claim 7 discussion). Matsuyama as modified also teaches further comprising calculating a value of the compression rate (Birgisson: Figure 4, Step 4c) for each of a plurality of work paths of the filling work; and updating the compression rate based on a previous value and a current value of the compression rate.  
As to Claim 11, Matsuyama as modified teaches invention of Claim 7 (Refer to Claim 7 discussion). Matsuyama as modified also teaches further comprising determining a target design surface, 
As to Claim 12, Matsuyama as modified teaches invention of Claim 11 (Refer to Claim 11 discussion). Matsuyama as modified also teaches wherein the target design surface is corrected by raising the target design surface in correspondence to an increase in the compression rate (Birgisson: Figure 4, Step 5a).  
As to Claim 13, Matsuyama discloses a work vehicle comprising: 
A blade (#8) as a work implement; and 
A controller (#26) configured to control the blade, the controller being configured to: 
Obtain first topographical data indicative of a topography of a work target before filling work (Paragraph 0065), 
Obtain blade tip position data indicative of a blade tip position of the blade during the filling work (Paragraph 0064), 
However, Matsuyama is silent about obtain second topographical data indicative of a compacted topography after the filling work, determine a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data, and control the blade based on the compression rate.  Birgisson discloses obtain second topographical data indicative of a compacted topography after the filling work (Figure 4, Step 3), determine a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data, and control the blade based on the compression rate (Figure 4, Step 4c).  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to obtain second topographical data indicative of a compacted topography after the filling work, determine a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data, and control the blade based on the compression rate. The motivation would have been to monitor and control the work based on site conditions.
As to Claim 16, Matsuyama as modified teaches invention of Claim 13 (Refer to Claim 13 discussion). Matsuyama as modified also teaches wherein the controller is further configured to calculate a value of the compression rate (Birgisson: Figure 4, Step 4c) for each of a plurality of work paths of the 
As to Claim 17, Matsuyama as modified teaches invention of Claim 13 (Refer to Claim 13 discussion). Matsuyama as modified also teaches wherein the controller is further configured to determine a target design surface, and correct the target design surface with the compression rate (Birgisson: Figure 4, Steps 5b and 5a).  
As to Claim 18, Matsuyama as modified teaches invention of Claim 17 (Refer to Claim 17 discussion). Matsuyama as modified also teaches wherein the controller is further configured to correct the target design surface by raising the target design surface in correspondence to an increase in the compression rate (Birgisson: Figure 4, Step 5a).  
As to Claim 19, Matsuyama as modified teaches invention of Claim 1 (Refer to Claim 1 discussion). Matsuyama as modified also teaches wherein the blade (#8) is attached to a front portion of a vehicle body of the work vehicle and configured to move up and down relative to the vehicle body.
Allowable Subject Matter
Claims 2, 3, 8, 9, 14, 15 and 20 are objected to as being dependent upon a rejected base claim. Claim 1 would be allowable if the limitations from claim 2 and claim 3 are added into claim 1. Claim 7 would be allowable if the limitations from claim 8 and claim 9 are added into claim 7. Claim 13 would be allowable if the limitations from claim 14 and claim 15 are added into claim 13. The limitations of claim 3, 7 and 14 were not found in the prior art to modify the base reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678